By the Court, Dickinson, J. We have given the question the most deliberate investigation; and though, as a general rule, we are not disposed to interfere with the province of the jury, where there is contradictory evidence, yet, in the case before us, we are of opinion that the proof fails to establish the facts of insanity in regard to the slave, and therefore there is no liability resting upon the defendant. It is with, pain and sensibility, that the court feels itself constrained to remark, that whatever seeming wildness and aberration of mind might be perceived in the slave, it is but reasonable to suppose, was caused by grief, and the excessive cruelty, of her owner. Judgment reversed, and a trial de novo awarded.